Title: To Thomas Jefferson from Nicholas B. Pryor, 1 October 1824
From: Pryor, Nicholas B.
To: Jefferson, Thomas


Dear Sir.
Nashville
Octo st 1–1824
I am informed that you have used Tin for the roof of the University of Virginia. with the Greate success, it has been used in this place in some instances, and has not answered, owing I suppose to the manner in which it is put on—I must ask the Greate favour of you to Give me some instructions how it is put on if you can find a few leisure minutes from your other ingagements. I could understand how it is done by your folding some small slips of paper. should you send it in that way I wish you to show how it is nailed as I think much depends on that—I am your affectionate friendN. B. Pryor